Citation Nr: 0017444	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-01 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Evaluation of residuals of acute hepatitis, rated 
noncompensably disabling from August 14, 1963. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 until 
August 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1998 which 
established service connection for acute infectious 
hepatitis, and granted a zero percent disability rating 
effective from August 14, 1963.  The veteran expressed 
dissatisfaction with the initial disability evaluation for 
the service-connected disability, and perfected an appeal.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that a distinction must be 
made between a veteran's dissatisfaction with the initial 
rating assigned following a grant of service connection (so-
called "original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the issue on appeal as set forth on the 
preceding page.


FINDING OF FACT

The veteran's hepatitis is healed without residual symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess zero percent for 
residuals of acute infectious hepatitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7345 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has chronic gastrointestinal 
disturbance and evidence of liver damage attributable to past 
hepatitis infection, which problems warrant an award of a 
compensable rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's service-connected infectious hepatitis is 
currently rated as zero percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345 which 
provides for a noncompensable rating for healed, 
nonsymptomatic infectious hepatitis.  A 10 percent rating is 
warranted for demonstrable liver damage with mild 
gastrointestinal disturbance.  A 30 percent rating requires 
minimal liver damage with associated fatigue, anxiety and 
gastrointestinal disturbance of lesser degree and frequency 
than required for a 60 percent rating, but necessitating 
dietary restriction or other therapeutic measures.  A 60 
percent rating requires moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue 
and mental depression.  A 100 percent rating is warranted for 
marked liver damage manifested by liver function test and 
marked gastrointestinal symptoms, or with episodes of several 
weeks duration, aggregating three or more a year, and 
accompanied by disabling symptoms requiring rest therapy. 


The service medical records reflect that the veteran was 
hospitalized in November 1962 for symptoms which were 
subsequently diagnosed as infectious hepatitis with jaundice.  
His symptoms resolved over the course of the admission.  It 
was noted that his liver and spleen never became palpable.  
Upon discharge, it was determined that he was asymptomatic.  
Upon examination in August 1963 for separation from service, 
it was noted that there had been no recurrence of the 
disease. 

The post-service record does not include references to 
hepatitis until January 1991 when a clinical report was 
received from Dr. R. G. Paolino stating that the veteran 
suffered from persistent right-sided abdominal pain with 
energy loss and fatigue due to chronic viral hepatitis.  It 
was reported that a liver profile drawn in December 1990 
showed that his SGPT was elevated at 69.  It was Dr. 
Paolino's opinion that the veteran's liver enzymes had never 
returned to normal after service, and that the hepatitis 
rendered him permanently disabled due to rapidly 
incapacitating liver dysfunction. 

The veteran was afforded a VA examination for compensation 
and pension purposes in August 1992 where it was stated that 
he had no serologic markers for hepatitis B or C and by 
definition, could not have had viral hepatitis.  It was 
reported that chronic hepatitis was not found.  

The veteran underwent a VA ultrasound of the liver in October 
1995 which was interpreted as showing mild hepatomegaly for 
which an impression of slightly enlarged fatty liver was 
rendered.  Subsequent thereto, he was afforded a VA 
alimentary examination to determine the presence and 
etiology, or other residuals of hepatitis.  It was reported 
that the appellant related that he continued to pursue his 
claim because of dismay at being rejected as a blood donor by 
the American Red Cross.  It was noted that he had absolutely 
no serologic markers for infection with hepatitis B or C, but 
did have a serologic marker for hepatitis A which he was told 
had never been known to cause any chronic liver sequelae.  
The examiner stated that the appellant's transaminase values 
on four occasions between August 1992 and October 1995 were 
all well within normal limits and that the fasting serum was 

high in keeping with the veteran's diabetes.  It was 
commented that Dr. Paolino's report of February 1991 was 
"absurd" as there was no evidence on which his opinion was 
based.  The examiner stated that there was no absolutely no 
stigmata of a chronic liver disorder, and that the liver was 
of normal size on physical examination.  It was felt that the 
veteran's fatty liver was presumably related to his diabetes.  

Voluminous private clinic records dated between 1990 and 1997 
were received showing that the veteran was treated for 
numerous complaints and disorders, to include chronic pain at 
various sites, including the right abdomen.  It was not 
recorded at any time that hepatitis was a factor in his 
symptoms.

The veteran underwent VA examination of the liver in 
September 1997 where the findings similar to the earlier VA 
examination were reiterated.  It was noted that the veteran 
was informed again that hepatitis A had never been shown to 
cause chronic liver disease and that he had no risk factors 
for hepatitis B or C.  He was told that his fatty liver was 
most likely due to diabetes or obesity, and that it was not 
due to any type of chronic viral hepatitis.  It was noted 
that he had no evidence of hepatitis at that time and that 
his chronic pain syndrome was not due to viral hepatitis.  

The veteran was examined at the VA in November 1998 for 
complaints of right-sided pain radiating to the back, as well 
as diarrhea which he felt were related to hepatitis.  The 
examiner noted that it was explained to that appellant that 
his hepatitis A resolved and that there was no residual 
effect of that illness.  It was added, however, that with 
regard to the chronicity of the veteran's complaints of pain, 
a second opinion would be requested.  This was accomplished 
in December 1998 whereupon the veteran was interviewed and 
examined.  It was again reiterated that there were no 
stigmata of liver disease, and that from a 
gastroenterological point of view, there was no suspicion of 
chronic liver disease.  It was reported that a complete 
hepatitis profile panel showed only evidence of remote 
infection of hepatitis A.  It was noted that multiple 
laboratory tests and all liver function tests 

were normal and that he had no anemia.  It was found that the 
veteran was without any residual disease attributable to 
hepatitis A. 

The VA examinations which have been conducted over the years 
show that the veteran does indeed have a serologic marker for 
hepatitis A.  However, the evidence clearly demonstrates that 
he has no demonstrable liver damage as a result, and that no 
abnormal laboratory studies evidencing any residual disease 
process has ever been demonstrated.  While Dr. Paolino stated 
in February 1991 that there was evidence of chronic viral 
hepatitis, the record reflects that several physicians have 
provided explanations for contrary conclusions.  It has been 
noted on multiple subsequent examinations that the infectious 
hepatitis the veteran had in service resolved without 
symptomatic residuals, and that recurring complaints of 
abdominal pain were not attributable to hepatitis, but 
instead were likely the result of other medical problems.  
Given that the medical opinions refuting Dr. Paolino's 
conclusions reflect a review of the veteran's history and are 
supported by both laboratory and clinical findings, the Board 
gives greater weight to these later explanations of the 
veteran's problems.  Additionally, examiners have taken time 
to explain why Dr. Paolino's conclusion is not supported by 
the evidence of record or general medical principles.  

Despite the veteran's contentions to the contrary, the 
evidence does not support a conclusion that there is liver 
damage related to the incidence of hepatitis.  The current 
findings of a "fatty" liver were thought to be related to 
diabetes or obesity.  For the reasons explained above, Dr. 
Paolino's opinion is given less weight on these points.  
Consequently, since the schedular criteria require 
demonstrable liver damage with mild gastrointestinal 
disturbance for a 10 percent rating, neither of which have 
been shown to be due to service-connected hepatitis, a higher 
rating is not warranted.  

The schedule for rating disabilities has required a showing 
of residual disability, as noted above, since the inception 
of the veteran's claim, see Diagnostic Code 7345, but there 
has been no showing of symptoms due to hepatitis at any point 
during the pendency of the claim.  Consequently, "staged" 
ratings are not warranted.  Fenderson, supra.


ORDER

A compensable evaluation for infectious hepatitis is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

